DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6, 8, 13, 15, and 20 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama (US 5,893,139) and Ray (The Difference Between Blockchains &Distributed Ledger Technology Feb, 2018). 
Claim 1. (Currently Amended) A computer-implemented method comprising: 
receiving latest block data of a blockchain; (This primary reference (Kamiyama, first cited below) does not discuss blockchain data (or teach that the data being stored includes the latest block data of a block chain).  
Ray teaches: “A distributed ledger is a database that is spread across several nodes or computing devices. Each node replicates and saves an identical copy of the ledger. Each participant node of the network updates itself independently. The groundbreaking feature of distributed ledger technology is that the ledger is not maintained by any central authority. Updates to the ledger are independently constructed and recorded by each node. The nodes then vote on these updates to ensure that the majority agrees with the conclusion reached. This voting and agreement on one copy of the ledger is called consensus, and is conducted automatically by a consensus algorithm. Once consensus has been reached, the distributed ledger updates itself and the latest, agreed-upon version of the ledger is saved on each node separately.”  Ray page 1, last paragraph and page 2, first paragraph.  “A blockchain is distributed across and managed by peer-to-peer networks. Since it is a distributed ledger, it can exist without a centralized authority or server managing it, and its data quality can be maintained by database replication and computational trust. However, the structure of the blockchain makes it distinct from other kinds of distributed ledgers. Data on a blockchain is grouped together and organized in blocks. The blocks are then linked to one another and secured using cryptography. A blockchain is essentially a continuously growing list of records. Its append-only structure only allows data to be added to the database: altering or deleting previously entered data on earlier blocks is impossible. Blockchain technology is therefore well-suited for recording events, managing records, processing transactions, tracing assets, and voting.”  Ray page 2, starting at paragraph 5.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Ray before the effective filing date because blockchain allows transactions to be carried out without requiring a trusted third party (e.g. a bank).) storing the latest block data in a first-level storage system of a multi-level storage system, the multi-level storage system comprising the first-level storage system and at least one lower- level storage system to archive block data of the blockchain previously stored in the first-level storage system; (“The semiconductor memory 3 is an ultra high frequency medium (ultra high speed storage medium) in which ultra high frequency access data is stored, the magnetic disk of the magnetic disk drive 4 is a high frequency medium (high speed storage medium) in which high frequency access data is stored, the optical disk 8 loaded in the optical disk drives 5a to 5n is an intermediate frequency medium (intermediate speed storage medium) in which intermediate frequency access data is stored, and the optical disks 8 received in the housing portions are a low frequency medium (low speed storage medium) in which low frequency access data is stored and an ultra low frequency medium (low speed storage medium) in which ultra low frequency access data is stored, and thus the hierarchical structure shown in FIG. 2 is constructed.” Kamiyama column 4 lines 29-45.) determining that a block data migration trigger event for the first-level storage system is triggered by determining that a first data capacity of first block data of the blockchain currently stored in the first level storage system exceeds a first predetermined threshold, or determining that a first capacity ratio of the first data of the first block data of the blockchain currently stored in the first level storage system to a first total data capacity of the first level storage system exceeds a second predetermined threshold; and (With respect to claim interpretation, note that this only requires one of the two recited conditions to be true.  “The process is started at two chances. The first chance occurs when storage data in the ultra high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 9 lines 36-40.) in response to determining that the block data migration trigger event for the first-level storage system is triggered, migrating a part of the first block data that is currently stored in the first-level storage system and that has a value that is less than a predetermined block height value to the at least one lower-level storage system, so that a first portion of the blockchain is stored in the first level storage system and a second portion of the blockchain is stored in the at least one lower level storage system.  (This is obvious over the combination of Ray and Kamiyama.  Ray teaches: “The blocks are then linked to one another and secured using cryptography. A blockchain is essentially a continuously growing list of records. Its append-only structure only allows data to be added to the database: altering or deleting previously entered data on earlier blocks is impossible.” Ray page 2, paragraph 6.  Kamiyama teaches: “At the time of data relocation between the data storage media of different hierarchies or between the data storage media of the same hierarchy, one of a plurality of relocation measures is selected according to the characteristics of the data storage media and the characteristic of data to be stored and then data is relocated according to the selected relocation measure.”  Kamiyama Abstract.  The first chance occurs when storage data in the ultra high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 9 lines 36-40 “The semiconductor memory 3 is an ultra high frequency medium (ultra high speed storage medium) in which ultra high frequency access data is stored, the magnetic disk of the magnetic disk drive 4 is a high frequency medium (high speed storage medium) in which high frequency access data is stored, the optical disk 8 loaded in the optical disk drives 5a to 5n is an intermediate frequency medium (intermediate speed storage medium) in which intermediate frequency access data is stored, and the optical disks 8 received in the housing portions are a low frequency medium (low speed storage medium) in which low frequency access data is stored and an ultra low frequency medium (low speed storage medium) in which ultra low frequency access data is stored, and thus the hierarchical structure shown in FIG. 2 is constructed.”  Kamiyama column 4 lines 29-45.  See also Kamiyama figure 4.  “That is, the ultra high frequency measure (1) for relocation between the ultra high frequency storage medium (semiconductor memory) and the high frequency storage medium (magnetic disk drive 4), the high frequency measure (2) for relocation between the high frequency storage medium (magnetic disk drive 4) and the intermediate frequency storage medium (optical disk 8 loaded in the optical disk drive 5a, - - - ), the intermediate frequency measure (3) for relocation between the intermediate frequency storage media (optical disks 8 loaded in the optical disk drives 5a, - - - ), the low frequency measure (4) for relocation between the intermediate frequency storage medium (optical disk 8 loaded in the optical disk drive 5a, - - - ) and the low frequency storage medium (optical disk 8 loaded in the housing portion), the ultra low frequency measure (5) for relocation between the low frequency storage media (optical disks 8 loaded in the housing portion), and the carry-out measure (6) for selecting the low frequency storage medium (optical disk 8 loaded in the housing portion) and carrying out the ultra low frequency storage medium (optical disk 8 loaded in the housing portion) are discretely defined in this example, and the access frequency prediction methods, timings for effecting the relocation process, objects of the relocation process, and units of the relocation process are changed as shown in FIG. 5.”  Kamiyama column 6 lines 8-32.  See also Kamiyama figure 5.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Ray and Kamiyama before the effective filing date to teach the above limitations because Ray teaches that older blocks (blocks with a certain block height) are accessed less often than the newer blocks (if ever, only for verification), and Kamiyama teaches storing less used data on slower media.  The combination renders obvious writing older sections of the chain to larger, slower media.)
Claim 6. (Original) The computer-implemented method of claim 1, wherein 
a first storage performance of a first storage medium corresponding to the first-level storage system is higher than a second storage performance of a second medium corresponding to a second-level storage system of the at least one lower-level storage system.  (See rejection of claim 1.)
Claim 8. (Currently Amended) A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising: receiving latest block data of a blockchain; storing the latest block data in a first-level storage system of a multi-level storage system, the multi-level storage system comprising the first-level storage system and at least one lower- level storage system to archive block data of the blockchain previously stored in the first-level storage system; determining that a block data migration trigger event for the first-level storage system is (See rejection of claim 1.)
Claim 13 (Original). The non-transitory, computer-readable medium of claim 8, wherein a first storage performance of a first storage medium corresponding to the first-level storage system is higher than a second storage performance of a second medium corresponding to a second-level storage system of the at least one lower-level storage system. (See rejection of claim 6.)
Claim 15. (Currently Amended) A computer-implemented system, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine-readable media storing one or more instructions that, when executed by the one or more computers, perform one or more operations comprising: receiving latest block data of a blockchain; storing the latest block data in a first-level storage system of a multi-level storage system, the multi-level storage system comprising the first-level storage system and at least one lower-level storage system to archive block data of the blockchain previously stored in the first-level storage system; determining that a block data migration trigger event for the first-level storage system is triggered by determining that a first data capacity of first block data of the blockchain currently stored in the first level storage system exceeds a first predetermined (See rejection of claim 1.)
Claim 20. (Original) The computer-implemented system of claim 15, wherein a first storage performance of a first storage medium corresponding to the first-level storage system is higher than a second storage performance of a second medium corresponding to a second-level storage system of the at least one lower-level storage system. (See rejection of claim 6.)
21. (Currently Amended) The computer-implemented method of claim 4, wherein 
the block data migration trigger event for each level of the multi-level storage system is different.  (Note that different instances is migration are inherently “different” events.  Note also that writing to different media types are “different” (and that the “event” is claimed and not the “trigger”).  Kamiyama teaches: “That is, the ultra high frequency measure (1) for relocation between the ultra high frequency storage medium (semiconductor memory) and the high frequency storage medium (magnetic disk drive 4), the high frequency measure (2) for relocation between the high frequency storage medium (magnetic disk drive 4) and the intermediate frequency storage medium (optical disk 8 loaded in the optical disk drive 5a, - - - ), the intermediate frequency measure (3) for relocation between the intermediate frequency storage media (optical disks 8 loaded in the optical disk drives 5a, - - - ), the low frequency measure (4) for relocation between the intermediate frequency storage medium (optical disk 8 loaded in the optical disk drive 5a, - - - ) and the low frequency storage medium (optical disk 8 loaded in the housing portion), the ultra low frequency measure (5) for relocation between the low frequency storage media (optical disks 8 loaded in the housing portion), and the carry-out measure (6) for selecting the low frequency storage medium (optical disk 8 loaded in the housing portion) and carrying out the ultra low frequency storage medium (optical disk 8 loaded in the housing portion) are discretely defined in this example, and the access frequency prediction methods, timings for effecting the relocation process, objects of the relocation process, and units of the relocation process are changed as shown in FIG. 5.”  Kamiyama column 6 lines 8-32.  See also Kamiyama figure 5.)
Claim 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama, Ray, and Gill (2009/0216944)
Claim 2. (Previously Presented) The computer-implemented method of claim 1, wherein 
 block data of the blockchain between different storage systems in the multi-level storage system is unidirectionally migrated. (Ray teaches that written blocks are unchanged. See Ray page 2 cited above. Kamiyama teaches: “Next, the ultra high frequency prediction process (method 1) is explained. It is required to effect the ultra high frequency prediction process at high speed. A simple and general process is LRU (Least Recently Used Algorithm) and is a prediction method in which the possibility of next access for most recently accessed data is determined to be the highest. That is, the access frequency of each block is recorded as time at which the block is accessed each time the block is accessed, and a block having the oldest access time is selected as a block to be relocated in a medium of a low access frequency.”  Kamiyama paragraph 6.  The combination teaches a system which would tend to write blockchain data to slower media over time, but the combination does not expressly teach a system (or algorithm) which would result in migrating the block chain data unidirectionally.  
Gill teaches: “[0009] A write caching policy must decide what data to destage. To exploit temporal locality, data that is least likely to be re-written soon is destaged, minimizing the total number of destages. This is normally achieved using a caching algorithm such as least recently written (LRW). Read caches have a small uniform cost of replacing any data in the cache, whereas the cost of write destaging depends on the state of the disk heads. Writes should destage in ways that minimize the average cost of each destage. For example, using a disk scheduling algorithm such as CSCAN, which destages data in the ascending order of the logical addresses, at the higher level of the write cache in a storage controller. LRW and CSCAN respectively exploit temporal and spatial locality, but not in combination.”  Gill paragraph 0009.  
It would have been obvious to one of ordinary skill in the art to use a least recently written algorithm (LRW) to write data back to slower storage because this reduces the number of times data is written back (thereby conserving bandwidth).)
Claim 3. (Original) The computer-implemented method of claim 2, wherein 
a storage performance of storage media corresponding to the first-level storage system and the at least one lower-level storage system in the multi-level storage system decreases in a gradient from the first-level storage system.  (See rejection of claim 1 and figure 2 of Kamiyama.)
Claim 4. (Currently Amended) The computer-implemented method of claim 2, wherein the multi-level storage system comprises a plurality of lower-level storage systems, and wherein the method further comprises: 
determining that the at least one lower-level storage system of the plurality of lower-level storage systems receives a part of second block data of the blockchain migrated from an upper-level storage system of the multi-level storage system; in response to determining that the at least one lower-level storage system receives the part of the second block data of the blockchain migrated from the upper-level storage system, determining that the block data migration trigger event for the at least one lower-level storage system is triggered; and in response to determining that the block data migration trigger event for the at least one lower-level storage system is triggered, migrating a part of third block data of the blockchain currently stored in one of the plurality of lower-level storage systems to a next lower level of the one of the plurality of lower-level storage systems.  (“The process is started at two chances. The first chance occurs when storage data in the ultra high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 9 lines 36-40.  “The high frequency measure effects the relocation process between the high frequency medium (magnetic disk device 4) and the intermediate frequency medium (optical disk 8 loaded in the optical disk drive 5a, - - - ) based on information stored in the high frequency medium management section 22.  (58)   The process is also started at two chances. The first chance occurs when storage data in the high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 10 lines 11-20.  Note also that the references cited in the rejection of claim 1 are to the repeating processes of extending the blockchain and writing older data back to slower media as the data size reaches a threshold respectively.)
Claim 5. (Currently Amended) The computer-implemented method of claim 4, wherein 
the block data migration trigger event for the at least one lower-level storage system comprises: a third data capacity of the third block data of the blockchain currently stored in the (See rejection of claim 4.  Note also that the references cited in the rejection of claim 1 are to the repeating processes of extending the blockchain and writing older data back to slower media as the data size reaches a threshold respectively.)
Claim 9 (Previously Presented). The non-transitory, computer-readable medium of claim 8, wherein block data of the blockchain between different storage systems in the multi-level storage system is unidirectionally migrated. (See rejection of claim 2.)
Claim 10. (Original) The non-transitory, computer-readable medium of claim 9, wherein a storage performance of storage media corresponding to the first-level storage system and the at least one lower-level storage system in the multi-level storage system decreases in a gradient from the first-level storage system. (See rejection of claim 3.)
Claim 11. (Currently Amended) The non-transitory, computer-readable medium of claim 9, wherein the multi-level storage system comprises a plurality of lower-level storage systems, and wherein the operations further comprise: determining that the at least one lower-level storage system of the plurality of lower-level storage systems receives a part of second block data of the blockchain migrated from an upper-level storage system of the multi-level storage system; in response to determining that the at least one lower-level storage system receives the part of the second block data of the blockchain migrated from the upper-level storage system, determining that the block data migration trigger event for the at least one lower-level storage system is triggered; and in response to determining that the block data migration trigger event for the at least one lower-level storage system is triggered, migrating a part of third block data of the blockchain currently stored in one of the plurality of (See rejection of claim 4.)
Claim 12. (Currently Amended) The non-transitory, computer-readable medium of claim 11, wherein the block data migration trigger event for the at least one lower-level storage system comprises: a third data capacity of the third block data of the blockchain currently stored in the one of the plurality of lower-level storage systems exceeds a third predetermined threshold; or a third capacity ratio of the third data capacity of block data of the blockchain currently stored in the one of the plurality of lower-level storage systems to a third total data capacity of the one of the plurality of lower-level storage systems exceeds a fourth predetermined threshold. (See rejection of claim 5.)
Claim 16. (Previously Presented) The computer-implemented system of claim 15, wherein block data of the blockchain between different storage systems in the multi-level storage system is unidirectionally migrated. (See rejection of claim 2.)
Claim 17. (Original) The computer-implemented system of claim 16, wherein a storage performance of storage media corresponding to the first-level storage system and the at least one lower-level storage system in the multi-level storage system decreases in a gradient from the first-level storage system. (See rejection of claim 3.)
Claim 18. (Currently Amended) The computer-implemented system of claim 16, wherein the multi-level storage system comprises a plurality of lower-level storage systems, and wherein the operations further comprise: determining that the at least one lower-level storage system of the plurality of lower-level storage systems receives a second part of block data of the blockchain migrated from an upper-level storage system of the multi-level storage system; in response to determining that the at least one lower-level storage system receives the part of the second block data of the blockchain migrated from the upper-level storage system, determining that the block data migration trigger event for the at least one lower-level storage system is triggered; and in response to determining that the (See rejection of claim 4.)
Claim 19. (Currently Amended) The computer-implemented system of claim 18, wherein the block data migration trigger event for the at least one lower-level storage system comprises: a third data capacity of the third block data of the blockchain currently stored in the one of the plurality lower-level storage systems exceeds a third predetermined threshold; or a third capacity ratio of the third data capacity of the third block data of the blockchain currently stored in the one of the plurality of lower-level storage systems to a third total data capacity of the one of the plurality of lower-level storage systems exceeds a fourth predetermined threshold. (See rejection of claim 5.)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama, Ray, and Romano (Beyond Bitcoin: A Critical Look at Blockchain-Based Systems 2017). 
22. (Currently Amended) The computer-implemented method of claim 1, wherein determining that the block data migration trigger event for the first-level storage system is triggered comprises: 
determining that a capacity of transaction digest value data of the blockchain in the first level storage system exceeds the first predetermined threshold; or determining that a capacity ratio of the transaction digest value data of the blockchain to the first total data capacity of the first-level storage system exceeds the second predetermined threshold.  (A “transaction digest value” is used in the art to describe Ray teaches: “Data on a blockchain is grouped together and organized in blocks. The blocks are then linked to one another and secured using cryptography.”  Ray page 2, paragraph 6. Ray fails to explain the details of the cryptography used to link the blocks (and therefore fails to teach a “transaction digest value”).  Kamiyama teaches: “The process is started at two chances. The first chance occurs when storage data in the ultra high frequency medium becomes full or the amount of the data exceeds a specified value and it becomes necessary to exclude data[.]”  Kamiyama column 9 lines 36-40.  Note that where a given type of data reaches the threshold, the data will be determined to have reached the threshold.)  Kamiyama also fails to teach that the data exceeding the threshold and sent to a lower level in the hierarchy is a “transaction digest value”.  
Romano teaches (Beyond Bitcoin A Critical Look at Blockchain Based Systems 2017) teaches “Thus, the chains of standard transactions illustrated in Section 3.2 can protect against the so-called double-spending problem, where malicious users try to transact some resources (the same digital coins, in the context of cryptocurrencies) twice or more.”  Romano page 16, section 3.3, 4th paragraph.  “Following this idea, the “unit of mining” becomes the transaction block, a data structure grouping one or many standard transactions (by one or more transactors) with a single generation transaction. This is where firstly the blockchain technology comes into play. To put it simply, the blockchain technology consists of a data structure (the blockchain), plus a protocol for managing the creation of new transaction blocks. As previously stated, the goal pursued with this technology is to have a public ledger of transactions built over time thanks to the miners, and whose consistency and authenticity can be monitored by any node in the peer-to-peer system, without any central authority.” Romano page 17, first paragraph.  “Indeed, in the context of an organization of recorded data in transaction blocks, chains of transfer paths cannot be easily managed and validated through digital signatures as described in Section 3.2. To overcome this difficulty, the designer(s) of Bitcoin introduced a new chaining mechanism, in this case between different blocks. Roughly speaking, it consists in the insertion of a cryptographic hash digest related to the preceding block in the current block. Since a cryptographic hash digest is supposed to correspond univocally to its originating data with overwhelming probability, then the above approach results in the circumstance that any tampering in a given block involves changes in all its subsequent blocks.”  Romano page 17, second paragraph.  
It would have been obvious to one of ordinary skill in the art before the effective filing date because the use of a cryptograph hash digest because the blocks containing a cryptographic hash digest aids with validation of transaction blocks (the validation of transfers).)  
Cancelled: Claims 7 and 14.



Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.
Applicant states that Nakamoto fails to teach the material of the amended claims. The amended claims are rejected over a combination of art which does not include Nakamoto.  
Applicant states that Kamiyama fails to teach blockchain data.  The claims are rejected in combination with art teaching blockchain data.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Title
Document I.D.
Reason Included
SYSTEM AND METHOD FOR DECENTRALIZED TITLE RECORDATION AND AUTHENTICATION
US 20160300234 A1
"  [0107] The mining process itself is external to the bitmarkd server and uses the Stratum mining protocol, as is known in the art. The bitmarkd server creates a dummy Bitcoin header with an embedded record hash enabling existing mining software (e.g., cgminer (Con Kolivas, "A multi-threaded multi-pool FPGA and ASIC miner for bitcoin") to mine Bitmark blocks as if they were Bitcoin blocks. The server accumulates available transactions into a list and computes a partial Merkle tree of transaction digests. (This partial Merkle tree lacks a coinbase digest.) A check is made for issue records to ensure that an asset record will be included before the issue record (i.e., the related asset either has been mined in a previous block or is known to the bitmarkd). " paragraph 0107.  
LOG-STRUCTURED STORAGE SYSTEMS
US 20210081129 A1
"In some embodiments, distributed ledger systems and blockchain-based centralized ledger systems both have strong hot and cold characteristics, which make them suitable for tiering storage." paragraph 0112 "[0113] FIG. 4 is a diagram illustrating an example of a tiered storage system 400 in accordance with embodiments of this specification. In some embodiments, a tiered storage system can include multiple levels or tiers of storage devices, for example, based on access speeds of the storage devices. For example, referring to FIG. 4, the multiple storage devices for tiering can be divided into four tiers or levels including hot, warm, cold, and archive for storing log files based on their hot and cold characteristics. For example, the storage devices of the tiered storage system 400 can be divided into four tiers or levels for storing hot log files 410, warm log files 412, cold log files 414, and archived files 416, respectively." paragraph 0113.
Distributed system of record transaction receipt handling in an overlay network
US 20190199787 A1
"The segment handler 604 receives each transaction (and its digest) and sequences the transactions into a logical sequence for the segment." paragraph 0067
SYSTEMS AND METHODS IN SUPPORT OF AUTHENTICATION OF AN ITEM
US 20150269570 A1
"[0018] As transactions are recorded, each transaction is locked irrevocably into a chain of transactions (also referred to as the audit trail, or block chain) using cryptographic hash functions (known as "hashing") that create "digests" containing the current transaction and the digest of the historical ones that led to the very last (and most current) transaction. Accordingly, it can be appreciated that a `block` is one or a group of records of transactions and a `block chain` is a group of blocks with forward and/or backward links suitable for identifying and addressing individual blocks in the chain such that the blocks can be ordered according to a criteria (e.g., chronological)." paragraph 0018.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139